Citation Nr: 0730059	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
ossification of the right tibial tubercle.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, including as secondary to the veteran's service 
connected right knee disability. 

3.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to the veteran's service 
connected right knee disability.  

4.  Entitlement to service connection for a back disability, 
including as secondary to the veteran's service connected 
right knee disability. 

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's request for a videoconference hearing was 
withdrawn in April 2007.  

The issues of entitlement to service connection for a back 
disability as secondary to the veteran's left knee disability 
and a total rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has moderate impairment of the tibia and 
fibula, with no less than 45 degrees of flexion.  

2.  Entitlement to service connection for a left knee 
disability was denied in a December 1981 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

3.  Evidence received since the December 1981 rating decision 
includes information that was not previously considered and 
which is an unestablished fact necessary to substantiate the 
veteran's claim, the absence of which was the basis of the 
previous denial.

4.  The only two medical opinions that address the 
possibility of a relationship between the veteran's service 
connected right knee disability and his left knee disability 
are in contrast, but are of relatively equal evidentiary 
value. 

5.  The only two medical opinions that address the 
possibility of a relationship between the veteran's service 
connected knee disabilities and his bilateral hip disability 
are in contrast, but are of relatively equal evidentiary 
value. 

6.  There is no competent evidence that the current back 
disability is related to a disease or injury in service, 
including to a service connected disease or disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for ossification of the right tibial tubercle have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261, 5262 
(2007).  

2.  The December 1981 rating decision that denied entitlement 
to service connection for a left knee disability secondary to 
the veteran's service connected right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  

3.  New and material evidence has been submitted, and the 
veteran's claim for service connection for a left knee 
disability as secondary to his service connected right knee 
disability is reopened.  38 C.F.R. § 3.156(a) (2007). 

4.  Degenerative arthritis of the left knee disability is 
proximately due to or the result of the veteran's service 
connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007). 

5.  Degenerative arthritis of both hips is proximately due to 
or the result of the veteran's service connected knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310(a).

6.  A low back disability was not incurred in service ad is 
not proximately due to a disease or injury in service.  
38 U.S.C.A. § 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.307, 309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was provided with several VCAA 
notification letters prior to the decision on appeal, but 
these letters did not contain information pertaining to 
claims for increased evaluations.  He was first provided with 
a letter that described the type of evidence needed to 
substantiate the claim for an increased evaluation in 
December 2003.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
The veteran was provided with this notification a second time 
in an August 2005 letter, at which time the veteran was also 
told to provide any evidence in his possession that pertained 
to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the 
readjudication of the claim in a February 2007 supplemental 
statement of the case after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the back claim, the veteran has not been 
provided with notice on an effective date or rating.  With 
regard to the right knee claim, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate entitlement to a rating, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against these claims any questions as to the 
appropriate effective date to be assigned are rendered moot.  

As for the issues of whether new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for a left knee disability and service connection 
for a bilateral hip disability, the Board finds that the duty 
to notify and duty to assist the veteran has been met.  
Furthermore, given the favorable nature of these decisions, 
any failure in the duty to notify or duty to assist is 
harmless error, as it has failed to result in any prejudice 
to the veteran. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection for post-traumatic ossification of the 
tibial tubercle of the right knee was established in an 
August 1967 rating decision, effective in March 1967.  A zero 
percent evaluation was assigned for this disability.  The 
evaluation was increased to 10 percent in a July 1970 rating 
decision, which was also effective from March 1967.  The 
evaluation was increased to the current 20 percent level in a 
December 1981 rating decision, effective in August 1974.  

At a private examination in May 2000, the veteran reported 
right knee pain.  The veteran's gait was stiff but not truly 
antalgic.  There was no abnormal shoe wear.  The right knee 
had no significant effusion or synovitis, and there was no 
ligamentous laxity.  

September 2000 VA treatment records indicate that the veteran 
complained of right knee pain that radiated down his leg.  
The right knee had a full range of motion, but was positive 
for patellar tenderness.  There was no joint line tenderness, 
and the drawer sign was negative.  The assessment was 
degenerative joint disease of the right knee.  February 2001 
VA records note that the veteran's right knee pain was 
unresolved.  

The veteran was afforded a VA examination of his right knee 
in May 2001.  There is no indication that the claims folder 
was reviewed, although the history of injury to the right 
knee in service was noted.  The veteran reported constant 
pain.  He also reported weakness, stiffness, and lack of 
endurance.  There was no instability or giving way.  His 
symptoms were precipitated by walking, standing, kneeling, 
and climbing stairs.  He did not wear a brace, or have 
inflammatory arthritis.  Flexion was to 74 degrees and 
extension was to zero degrees.  An X-ray study demonstrated a 
deformity of the anterior tibial tubercle of long-standing 
duration and chronic calcific periostitis.  The examiner 
opined that the right knee exhibited weakened movements, 
excess fatigability and incoordination, although the 
additional loss of range of motion could not be determined.  

A January 2003 VA examination shows that the veteran reported 
aching to sharp pain in his right knee.  He occasionally 
experienced weakness and stiffness, but he denied any 
instability or giving way.  There was some occasional locking 
of the knee.  The veteran also reported easy fatigability.  
He did not use any braces or assistive devices, and there was 
no subluxation.  Right knee flexion was to 80 degrees, and 
extension was to zero degrees.  There was no swelling, 
tenderness, heat, or redness.  There was no instability.  An 
X-ray study showed mild degenerative changes.  The diagnoses 
included generalized degenerative arthritis.  

A September 2004 magnetic resonance imaging study showed a 
small tear in the posterior horn of the medical meniscus with 
mild fraying.  

A December 2004 VA examiner noted that the records had been 
reviewed.  The veteran complained of sharp pain of the right 
knee.  He also reported stiffness, weakness, fatigue, and 
lack of endurance.  Flare-ups would occur during damp cold 
weather, and cause intense pain.  The veteran did not use a 
cane, crutches, or a brace.  The veteran reported that he had 
been advised to have right knee surgery but that he had 
declined.  There was no subluxation and no objective evidence 
of instability. 

 The veteran favored the right leg when walking and he was 
cautious in his ambulation.  There was tenderness but no 
swelling.  The veteran had weakness but no atrophy.  Active 
range of motion showed flexion to 72 degrees and extension to 
zero degrees with pain.  Passive range of motion was 88 
degrees of flexion and zero degrees of extension with pain.  
Repetitive motion reduced flexion to 58 degrees.  There was 
no evidence of ligamentous instability, and pain was the 
major functional impact.  An X-ray study revealed minimal 
degenerative arthritis.  

April 2006 records show that the veteran was ambulatory with 
a steady gait.  He had good range of motion in all 
extremities.  

The most recent VA examination was conducted in January 2007.  
There were no constitutional or incapacitating signs of 
arthritis.  The veteran could stand for an hour or walk a 
quarter of a mile.  There was no deformity, giving way, 
instability, weakness, dislocation or subluxation, locking, 
or effusion.  The veteran had stiffness and weekly flare-ups 
of moderate severity.  His gait was antalgic.  

Active range of motion was 120 degrees and extension was to 
zero degrees, with pain at 90 degrees.  Passive range of 
motion was also from 120 to zero degrees, with pain at 45 
degrees.  The veteran declined repetitive range of motion 
testing, but the examiner opined that there was no additional 
loss of motion on repetitive motion.  The examiner reported 
that the veteran's pain appeared to intensify when being 
observed, but audible expressions of pain were reduced when 
he believed he was alone.  There was no evidence of 
inflammatory arthritis or joint ankylosis.  An X-ray study 
revealed minimal osteoarthritic change and no change since 
the previous study.  An April 2006 magnetic resonance imaging 
study (MRI) was reviewed, which noted that the ligaments and 
menisci were intact.  

The examiner estimated that the impact of the disability on 
daily activities was mild to moderate.

Analysis

The veteran's disability has been evaluated under 38 C.F.R. 
§ 4.71a, Code 5262, which is the rating code for impairment 
of the tibia and fibula.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace is evaluated as 40 
percent disabling.  Malunion with marked knee or ankle 
disability is evaluated as 30 percent disabling.  Malunion 
with moderate knee or ankle disability is evaluated as 20 
percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5262.

The primary symptom of the veteran's disability has been 
pain, which varies in intensity.  He also reports weakness, 
stiffness, and a lack of endurance.  Examiners have described 
"mild" arthritis and "slightly limited" range of motion.  
However, he does not require any braces or assistive devices 
to walk.  Instability, subluxation, locking, effusion, or 
dislocation has not been found.  Some treatment reports note 
the veteran favored his right leg and walked stiffly, but 
April 2006 records show that he walked with a steady gait, 
and the January 2007 examination indicates he could walk for 
a quarter of a mile.  

The most recent examiner found the limitations from the 
veteran's disability to be no more than moderate.  The 
evidence is against a finding that the disability is more 
than moderate.  38 C.F.R. §§ 4.7, 4.21, 4.71a, Code 5262.  

The right knee disability could also be rated on the basis of 
arthritis.  Degenerative arthritis is to be rated on the 
basis of limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II.

All examinations, including the most recent have shown a 
normal range of extension without additional limitation due 
to functional factors; hence a separate compensable 
evaluation is not on the basis of limitation of extension.  
Diagnostic Code 5261.  

At worst, the range of flexion has been limited to 45 degrees 
without additional limitation of motion due to functional 
factors that would meet the criteria for an evaluation in 
excess of 20 percent.  Diagnostic Code 5260.  A separate 
evaluation under this diagnostic code in addition to 
Diagnostic Code 5262 is not warranted "Knee disability" 
under Diagnostic Code 5262, could encompass limitation of 
flexion, and the evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2007).

The Board has considered entitlement to an increased 
evaluation on the basis of additional rating codes, but none 
of these are favorable to the veteran.  The examinations were 
negative for subluxation or instability of the knee, so the 
rating code for impairment of the knee is not for 
consideration.  38 C.F.R. § 4.71a, Code 5257.  There is no 
evidence of dislocated cartilage that results in locking, and 
the veteran is already in receipt of the highest evaluation 
available under that rating code.  38 C.F.R. § 4.71a, Code 
5258.  The veteran has never had surgery, and he does not 
have ankylosis or genu recuratum.  38 C.F.R. § 4.71a, Codes 
5256, 5259, 5263.  As there is no evidence of instability, 
separate evaluations based on instability and loss of motion 
are not merited.  VAOPGCPREC 9-98.  

Under the provisions of 38 C.F.R. § 3.321 (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case, there have been 
no periods of recent hospitalization.  As noted above, the 
most recent examiner found the impairment in daily activities 
caused by the knee disability to be only mild to moderate.  
While the veteran contends that he was forced to leave his 
last employment in 1995, due to knee problems, the issue in 
this appeal is the extent of current disability.  Francisco.  
Given the medical opinions as to the impact of the disability 
on current activities and its severity, marked interference 
with employment has not been shown.  Remand for consideration 
of an extraschedular rating is not warranted.

Service Connection

The veteran contends that he has developed a left knee 
disability as a result of active service, or due to the 
change in gait caused by his service connected right knee 
disability.  He believes that he has submitted evidence that 
is sufficient to reopen his previously denied claim.  
Furthermore, he argues that he has also developed a bilateral 
hip disability secondary to his right knee disability. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.

The criteria for establishing secondary service connection 
are as follows:
 (a) [D]isability which is proximately 
due to or the result of a service-
connected disease or injury shall be 
service connected. When service 
connection is thus established for a 
secondary condition, the secondary 
condition shall be considered a part of 
the original condition. 
 
(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.
38 C.F.R. § 3.310 (2007).

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Left Knee

The record shows that entitlement to service connection for a 
left knee disability as secondary to the veteran's service 
connected right knee disability was denied in a December 1981 
rating decision.  The veteran was notified of this decision 
and provided with his appellate rights in a December 1981 
letter.  He did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the December 1981 rating decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The December 1981 rating decision denied the veteran's claim 
for service connection for a left knee disability as 
secondary to his service connected right knee disability on 
the basis that there was no medical evidence of a causal 
relationship between the right knee and left knee 
disabilities.  

The current evidence includes the opinion of a May 2001 VA 
examiner, who found that the left knee disability is 
secondary to the service connected right knee disability.  
The Board finds that this evidence is new, in that it 
contains information not previously considered by the 
decision makers.  Furthermore, it is material because it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim that was the basis of the previous 
denial.  Therefore, the veteran's claim for service 
connection for a left knee disability as secondary to his 
service connected right knee disability is reopened.  The 
Board will now proceed to review this claim on a de novo 
basis.  

In this case, there are two medical opinions that address the 
possibility of a causal relationship between the veteran's 
left knee disability and his service connected right knee 
disability.  

The first opinion is that of the May 2001 VA examiner that 
has already been noted.  The claims folder was not available 
for review by this examiner.  The veteran gave a history of 
an injury to the left knee in service at the same time as the 
injury to his right knee.  He had experienced problems with 
his right knee since that time but the left knee had begun to 
hurt over the past two years.  After a physical examination 
of the veteran and a review of X-ray studies, the examiner 
opined that the left knee condition was secondary to the 
service connected right knee disability.  

The second contrary opinion is offered by a VA examiner in 
January 2003.  This examiner opined that the veteran's 
arthritic condition, including the arthritis of his knees, 
was in no way related to the trauma to the right knee the 
veteran had experienced in service.  The examiner stated that 
it was his opinion within a reasonable degree of certainty 
that the veteran had a systemic condition which caused his 
arthralgias.  The veteran reported that he had experienced 
psoriasis in the past, and the examiner indicated he 
suspected either a psoriatic arthritic condition or a 
rheumatoid condition.  Testing had previously been scheduled 
but was not completed.  The opinion was offered after a 
review of the veteran's claims folder.  

Although the May 2001 opinion was offered without the benefit 
of a review of the claims folder, the Board notes that it is 
based on a physical examination of the effects of the right 
knee disability on the left knee, and not on what may be an 
inaccurate history provided by the veteran.  Therefore, the 
impact of the absence of the claims folder is minimal.  

In contrast, the January 2003 examination was made after a 
review of the veteran's medical record.  However, while this 
examiner believes that the veteran's left knee disability is 
the result of a systemic condition such as a psoriatic 
arthritic condition or a rheumatoid condition, the Board 
notes that the remainder of the claims folder is negative for 
confirmation of such a condition.  July 2004 treatment 
records from the same doctor who conducted the January 2003 
examination again note the possibility of psoriatic 
arthritis, but without confirmation the doctor instead 
entered a diagnosis of degenerative arthritis.  The follow up 
VA treatment records are negative for confirmation of 
psoriatic arthritis.  

Under these circumstances, the Board finds that these two 
opinions are of relatively equal value.  When the evidence 
both for and against a matter is in relative equipoise, the 
benefit of the doubt is resolved in favor of the veteran.  
Therefore, entitlement to service connection for a left knee 
disability as secondary to the veteran's right knee 
disability is established.  38 U.S.C.A. § 5107(b).  

Bilateral Hips

For reasons that are similar to the Board's decision 
regarding service connection for a left knee disability as 
secondary to the veteran's service connected right knee 
disability, the Board also finds that entitlement to service 
connection for a bilateral hip disability is merited.  

Once again, there are only two medical opinions which address 
the possibility of a causal relationship between the 
veteran's bilateral hip disability and his service connected 
right knee disability.  

The first is an August 2001 opinion from a private doctor, 
who states that the veteran is experiencing an increase in 
pain and stiffness of both hips which was attributable to 
degenerative arthritis.  The doctor expressed his belief that 
the hips were suffering compensatory changes due to the 
stress on the weakened knees.  There is no indication that 
the veteran's medical records were reviewed by the examiner. 

In contrast is the opinion offered by the VA examiner in 
January 2003.  This examiner opined that the veteran's 
arthritic condition, including the arthritis of his hips, was 
in no way related to the trauma to the right knee the veteran 
had experienced in service.  

The examiner opined that the veteran had a systemic condition 
which caused arthralgias.  X-ray studies taken at this time 
confirmed that the veteran had minimal degenerative changes 
in both hips, as well as an irregularity of the femoral head 
on the left side, and the examiner confirmed that 
degenerative joint disease of all joints was his diagnosis.  
This examiner did not expressly address the possibility that 
stress from the left knee disability could cause a bilateral 
hip disability.  

The Board again finds that these two opinions are in relative 
equipoise.  The August 2001 opinion is that the stress from 
the bilateral knee disability has caused degenerative 
arthritis of both hips.  The January 2003 examiner confirmed 
that there is degenerative arthritis of the hips, but 
attributed this to a systemic condition.  As previously 
noted, a systemic condition has not been confirmed in the 
subsequent medical records.  Therefore, as both opinions are 
of equal weight, the Board must resolve the benefit of the 
doubt in favor of the veteran, and service connection for a 
bilateral hip disability secondary to his service connected 
knee disabilities is warranted.  


Back

The veteran contends that he has developed a low back 
disability secondary to his service connected right knee 
disability.  The evidence indicates that the veteran has 
degenerative arthritis of the low back as well as 
degenerative disc disease at L4 to L5.  The requirement for a 
current disability is thus satisfied.

The in-service knee injury and current right knee disability 
satisfies the requirement that there be evidence of an in-
service disease or injury.  However, there is no medical 
opinion that the current back disability was cause or 
aggravated by the service connected knee disability.  

An opinion on this question would require medical expertise.  
Barr; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran is a lay person.  As such, his assertion that the 
back disability was caused by the knee disability is not 
competent evidence and cannot serve to link the low back and 
knee disabilities.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
Because there is no competent evidence relating the back and 
knee disabilities and there is no competent evidence 
otherwise relating the current back disability to a disease 
or injury in service, the evidence is not in relative 
equipoise.  Reasonable doubt, therefore, does not arise, and 
the claim is denied.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
ossification of the right tibial tubercle is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability, and 
entitlement to service connection for a left knee disability 
as secondary to the veteran's service connected right knee 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to service connection for a bilateral hip 
disability as secondary to the veteran's service connected 
knee disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran contends that his service connected disabilities 
combine to render him unemployable.  The Board notes prior to 
the current decision, service connection was in effect for 
two disabilities; the veteran's right knee disability and 
post-traumatic stress disorder (PTSD).  Service connection 
has now been established for two additional disabilities, and 
the Board observes that this will impact his claim for a 
total rating.  

VA has a duty to address all issues raised during the course 
of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 
(1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claim for a total rating based on individual 
unemployability due to his service connected disabilities 
must be remanded so that it can be considered in light of the 
additional grants of service connection in this decision.  

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2007).  There is no opinion as to the impact of all service 
connected disabilities on the veteran's ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination to determine 
the impact of the service connected 
disabilities on his ability to maintain 
gainful employment consistent with his 
education and occupational experience.  
The examiner(s) should review the claims 
folders and note such review in the 
examination report(s) or in an addendum.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the service-connected disabilities 
preclude employment consistent with his 
education and occupational experience.  
The examiner(s) should provide a 
rationale for this opinion.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


